The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Usman A. Mughal (Reg. No. 62,887) on 3/2/2021.

The application has been amended as follows: 

Listing of Claims
1.	(Currently Amended) An apparatus comprising:
	a plurality of components;
	a first sensor to measure first power consumed by first one or more components of the plurality of components; 
	a second sensor to measure second power consumed by the apparatus;
	an analog-to-digital converter (ADC) to generate an identification (ID) that is representative of the second power consumed by the apparatus; and
wherein a power spike is detected if the second power consumed by the apparatus is higher than a threshold value and wherein the ADC is to issue a first power event alert to the controller in response to the power spike being sensed, wherein the ADC is bypassed if the second sensor issues a second power event alert to the controller if the second sensor senses the power spike,
wherein the ADC is to:
receive an analog signal from the second sensor, the analog signal being representative of the second power consumed by the apparatus; and
detect, prior to a completion of an analog-to-digital conversion of the analog measurement of an analog signal, that the analog signal is higher than [[a]]the threshold value by sensing one or more most significant bits of an output of the ADC.

5.	(Currently Amended) The apparatus of claim 1, wherein:
	
	the second sensor is to transmit the second power event alert to the controller by bypassing the ADC.

7.	(Currently Amended) The apparatus of claim [[6]]1, wherein the ADC is to:
the first 

8.	(Currently Amended) The apparatus of claim [[7]]1, wherein the controller is to receive the first or second first or second power event alert, throttle operation of a component of the apparatus.

14.	(Currently Amended) A system comprising: 
	a memory to store instructions;
	a first processor socket coupled to the memory, the first processor socket comprising: a first plurality of cores to execute the instructions, and a Power Control Unit (PCU);
	a second processor socket comprising a second plurality of cores;
	a wireless interface to facilitate communication between the first and second processor sockets and another system; and
	a first sensor and a second sensor to respectively measure power consumptions of the first and second processor sockets, and a third sensor to measure input power to the system;
an analog-to-digital converter (ADC) to convert analog measurement from the third sensor to corresponding digital measurements, wherein the PCU is to receive the digital measurements from the ADC, wherein a power spike is detected if the input power to the system is higher than a threshold value, wherein the ADC is to issue a first power event alert to the PCU in response to sensing the power spike, wherein the ADC is bypassed if the third sensor issues a second power event alert to the PCU if the third sensor senses the power spike;
wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog measurement from the third sensor, that the analog measurement is higher than [[a]]the threshold value by sensing one or more most significant bits of an output of the ADC,
	wherein the PCU is to:
		receive measurements from the first, second, and third sensors, and
	allocate power budgets to the first and second processor sockets and the memory, based at least in part on the measurements from the first, second, and third sensors. 	

15.	(Currently Amended) The system of claim 14, 
	wherein the third sensor is to transmit [[a]] the second 

16.	(Cancelled) 

14, wherein the PCU is to throttle operation of one or more the first or second plurality of cores, in response to receiving the first or second critical power event alert.

18.	(Currently Amended) An apparatus comprising:
	a first processor socket comprising: a first plurality of cores and a controller;
	a second processor socket comprising a second plurality of cores;
	a first sensor and a second sensor to respectively measure power consumptions of the first and second processor sockets, and a third sensor to measure input power to the apparatus; and
a Voltage Regulator (VR) to receive measurements from the third sensor and to generate a sense signal indicative of the measurements from the third sensor, 
wherein the controller is to receive the measurements from the first and second sensors and the sense signal, and to allocate power budgets to one or more components of the apparatus, 
wherein the VR includes an analog-to-digital converter (ADC) to convert an analog measurement from the third sensor to a corresponding digital measurement, wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog measurement from the third sensor, that the analog measurement is higher than a threshold value by sensing one or more most significant bits of an output of the ADC,
wherein the controller is to receive the digital measurement from the ADC, wherein a power spike is detected if the input power to the apparatus is higher than the threshold value, wherein the ADC is to issue a first power event alert to the PCU in response to sensing the power spike, wherein the ADC is bypassed if the third sensor issues a second power event alert to the PCU if the third sensor senses the power spike.

	(Cancelled) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Borjesson et al. (USPAT 6,606,047 col. 1 lines 27-39 and col. 5 lines 35-37) teaches the ADC evaluating the incoming analog signal being higher than a threshold before the ADC finishes the conversion, but does not describe sensing the most significant bits of the output of the ADC to perform this evaluation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186